           Case 1:19-cv-01801-AWI-GSA Document 25 Filed 02/23/21 Page 1 of 4



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   NORMAN GERALD DANIELS III,                         1:19-cv-01801-AWI-GSA-PC
12                   Plaintiff,                         ORDER ADDRESSING PLAINTIFF’S
                                                        MOTION TO AMEND
13         vs.                                          (ECF No. 24.)
14   BAER, et al.,                                      ORDER INFORMING PLAINTIFF HE
                                                        HAS LEAVE TO AMEND HIS
15                   Defendants.                        COMPLAINT ONCE AS A MATTER OF
                                                        COURSE
16
                                                        THIRTY DAY DEADLINE TO FILE
17                                                      FIRST AMENDED COMPLAINT
18                                                      ORDER FOR CLERK TO SEND
                                                        COMPLAINT FORM TO PLAINTIFF
19

20

21

22

23

24

25   I.     BACKGROUND
26          Norman Gerald Daniels III (“Plaintiff”) is a state prisoner proceeding pro se with this
27   civil rights action under 42 U.S.C. § 1983. This action was initiated by civil complaint filed by
28   Plaintiff in the Kings County Superior Court on August 19, 2019 (Case #19CV-0717). On



                                                    1
            Case 1:19-cv-01801-AWI-GSA Document 25 Filed 02/23/21 Page 2 of 4



1    December 23, 2019, defendants Baer, Martin, Melina, and Smith (“Defendants”) removed the
2    case to federal court by filing a Notice of Removal of Action pursuant to 28 U.S.C. § 1441.
3    (ECF No. 1.)
4           On February 19, 2021, Plaintiff filed a motion to amend the complaint. (ECF No. 24.)
5    II.    MOTION TO AMEND – FED. R. CIV. P. 15(a)
6           Plaintiff requests leave to “re-write or amend the current complaint.” (ECF No. 24 at
7    1:13-15.) Plaintiff also requests that the amended complaint “not be counted as a ‘first amended
8    complaint,’ but a re-write of the complaint.” Id. at 2:24-25.)
9           Plaintiff’s request to call the amended complaint a “re-write of the complaint” instead of
10   “a first amended complaint” is denied. The court finds no good cause to re-name the First
11   Amended Complaint, and Plaintiff has not provided any. Therefore, if Plaintiff chooses to file
12   an amended complaint at this stage of the proceedings, it shall be called the First Amended
13   Complaint.
14          Plaintiff may file an amended complaint at this stage of the proceedings without leave of
15   court. Under Rule 15(a) of the Federal Rule of Civil Procedure, a party may amend the party’s
16   pleading once as a matter of course at any time before a responsive pleading is served. Otherwise,
17   a party may amend only by leave of the court or by written consent of the adverse party, and
18   leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). Here, because Plaintiff
19   has not previously amended the Complaint and no responsive pleading has been served in this
20   action, Plaintiff has leave to file an amended complaint as a matter of course. Plaintiff shall be
21   granted thirty days in which to file a First Amended Complaint, making the needed changes.
22          Plaintiff must demonstrate in his amended complaint how the conditions complained of
23   have resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d
24   227 (9th Cir. 1980). The amended complaint must allege in specific terms how each named
25   defendant is involved. There can be no liability under 42 U.S.C. § 1983 unless there is some
26   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo
27   v. Goode, 423 U.S. 36 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v.
28   Duffy, 588 F.2d 740, 743 (9th Cir. 1978).




                                                      2
            Case 1:19-cv-01801-AWI-GSA Document 25 Filed 02/23/21 Page 3 of 4



1           As a general rule, an amended complaint supersedes the original complaint. See Loux v.
2    Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an amended complaint is filed, the original
3    complaint no longer serves any function in the case. Therefore, in an amended complaint, as in
4    an original complaint, each claim and the involvement of each defendant must be sufficiently
5    alleged.
6           Plaintiff should note that although he has the opportunity to amend, it is not for the
7    purpose of adding allegations of events occurring after August 19, 2019, the date the initial
8    complaint was filed. In addition, Plaintiff may not change the nature of this suit by adding
9    new, unrelated claims in his amended complaint. George v. Smith, 507 F.3d 605, 607 (7th
10   Cir. 2007) (no “buckshot” complaints) (emphasis added).
11          The First Amended Complaint should be clearly and boldly titled “FIRST AMENDED
12   COMPLAINT,” refer to the appropriate case number, and be an original signed under penalty of
13   perjury.
14   III.   CONCLUSION
15          Accordingly, IT IS HEREBY ORDERED that:
16          1.     Plaintiff’s motion to amend, filed on December 23, 2019, is RESOLVED;
17          2.     Plaintiff is informed that he may file an amended complaint at this stage of the
18                 proceedings without leave of court, pursuant to Rule 15(a) of the Federal Rules of
19                 Civil Procedure;
20          3.     Plaintiff is granted thirty (30) days from the date of service of this order, in which
21                 to file a First Amended Complaint as instructed by this order, using the court’s
22                 form;
23          4.     The First Amended Complaint should be clearly and boldly titled “First Amended
24                 Complaint,” refer to case number 1:19-cv-01801-AWI-GSA-PC, and be an
25                 original signed under penalty of perjury;
26          6.     If Plaintiff fails to file an amended complaint within the thirty-day time period,
27                 the court shall proceed with Plaintiff’s original complaint filed on August 19,
28                 2019;




                                                     3
          Case 1:19-cv-01801-AWI-GSA Document 25 Filed 02/23/21 Page 4 of 4



1         7.    The Clerk of Court shall send one § 1983 civil rights complaint form to Plaintiff;
2               and
3         8.    Plaintiff is warned that the failure to comply with this order may result in the
4               dismissal of this action for failure to obey a court order.
5
     IT IS SO ORDERED.
6

7      Dated:   February 23, 2021                              /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  4
